DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (PGPUB: 20170108596) in view of Ahn (PGPUB: 20170053423), and further in view of Boellaard (NPL: The Netherlands protocol for standardisation and quantification of FDG whole body PET studies in multi-centre trials).

Regarding claim 1, and 14, a nuclear medicine image reconstruction device comprising: 
an electronic processor (see Fig. 2, item 12); and 
a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform an image reconstruction (see Fig. 2, item 14) method including:
generating a reconstructed image by performing iterative image reconstruction see paragraph 59, forward and backward projection are used iteratively until a merit function indicates completion of the reconstruction); and 
during the iterative image reconstruction, applying a standardized uptake value (SUV) transform' to convert an update image to an update SUV image (see paragraph 45, after reconstruction, specific uptake values (SUVs) may be calculated by the processor. The activity concentration of the reconstruction represents the amount of uptake at each location);
SUV values using scaling factors including at least a body size metric and a dose metric (see Fig. 1, paragraph 46, the SUV may be a function of the body mass or other physical characteristic of the patient. The uptake magnitude represented in the activity concentration is normalized for both dose and body mass).  
However Ma does not expressly teach adjusting at least one parameter of the iterative image reconstruction using the update SUV image.
Ahn teaches that a standardized uptake value (SUV) for the quantitation image region of interest may be determined and used as a lesion quantitation value for a lesion defined by a selected display region of interest. As used herein, a standardized uptake value may be understood as an uptake value for an emission scan that has been normalized by patient size (e.g., weight) and dose (e.g., dosage of administered imaging radiopharmaceutical). The determined quantitation value, for example, may be a maximum SUV for the quantitation image region of interest. As another example, the determined quantitation value may be a mean SUV, a peak SUV, or other statistical see Fig. 1, paragraph 40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma by Ahn for providing that the determined quantitation value, for example, may be a maximum SUV for the quantitation image region of interest. As another example, the determined quantitation value may be a mean SUV, a peak SUV, or other statistical measure of the SUV for the quantitation image region of interest, as adjusting at least one parameter of the iterative image reconstruction using the update SUV image. Therefore, combining the elements of the determined quantitation value may be a mean SUV, a peak SUV, or other statistical measure of the SUV for the quantitation image region of interest from prior arts according to known methods and technique would yield predictable results.
However, the combination does not expressly teach wherein the SUV transform operates to scale values of voxels of the update image.
Boellaard teaches that image matrix size and zoom factors applied during reconstruction determine the final voxel size and may lead to additional image resolution loss when voxel size is larger than half the intended FWHM (Nyquist criteria). The final image resolution has a large effect on so-called partial volume effects Image matrix size and zoom factors applied during reconstruction determine the final voxel size and may lead to additional image resolution loss when voxel size is larger than half the intended FWHM (Nyquist criteria). The final image resolution has a large effect on so-called partial volume effects (PVE), which results in an underestimation of SUV for small objects. PVE increases with decreasing image resolution. PVE becomes mainly page 2323).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Boellaard for providing factors applied during reconstruction determine the final voxel size and may lead to additional image resolution loss when voxel size is larger than half the intended FWHM and the final image resolution has a large effect on so-called partial volume effects (PVE), which results in an underestimation of SUV for small objects, as wherein the SUV transform operates to scale values of voxels of the update image. Therefore, combining the elements, the final image resolution has a large effect on so-called partial volume effects (PVE), which results in an underestimation of SUV for small objects, from prior arts according to known methods and technique would yield predictable results.

Regarding claim 2 and 15, the combination teaches wherein the adjusting includes adjusting a parameter of a prior used in the iterative image reconstruction (see Boellaard, page 2323, table 3, Image reconstruction settings, number of iterations; page 2327, lines 2-6, based on a phantom study (Fig. 2), it was observed that most modern PET-CT scanners provide images with a spatial resolution close to 7 mm FWHM when using the default by the manufacturer-recommended image reconstruction settings).  

Regarding claims 3 and 19-20, the combination teaches wherein the adjusting includes adjusting an edge preservation threshold of the prior used in the iterative see Boellaard, page 2333, lines 1-4, common region or volume of interest (ROI, VOI) strategies are the use of fixed sized 2D or 3D ROI, manually defined ROI in one or more axial slices and 3D ROI based on region-growing procedures while applying a user-specified threshold).  

Regarding claims 4 and 18, the combination teaches wherein the edge preservation threshold of the prior is adjusted locally based on local voxel values of the update SUV image (see Boellaard, page 2333, Maximum voxel value).  

Regarding claim 5 and 16, the combination teaches wherein the adjusting of at least one parameter of the iterative image reconstruction using the update SUV image' comprises: 
adjusting at least one parameter of a prior applied during an iterative image reconstruction update step of the iterative image reconstruction (see Boellaard, page 2331, paragraph , sufficient flexibility in changing parameter settings would be beneficial to facilitate matching of image SNR, convergence of iterative reconstruction methods and image resolution in a multicentre studies; see page 2323, item filter).  

Regarding claim 7, the combination teaches wherein the adjusting of at least one parameter of the iterative image reconstruction using the update SUV image' comprises: 
adjusting at least one parameter of a filter' applied to an update image generated during the iterative image reconstruction (see Boellaard, page 2323, image reconstruction settings (number of iterations, filters, matrix size, zoom factors)).  

Regarding claim 9 and 17, the combination teaches wherein the scaling factors further include a dose decay computed for a dose decay time interval (see Boellaard, page, 2333, as the patient dose is specified at a certain dose calibration time, which is generally not exactly equal to the actual injection time, correct decay corrections have to be applied. This means that decay between calibration time and PET acquisition time needs to be applied to the dose specified at the dose calibration time).  

Regarding claim 10, the combination teaches wherein the update images are in count units, and the image reconstruction method further includes, after completion of the iterative image reconstruction:
converting the reconstructed image to a reconstructed SUV image using the SUV transform (see Boellaard, page 2324, interchangeability of SUV (or it’s absence) is, to a large extent, affected by the overall spatial resolution of the PET images after reconstruction, filtering or smoothing and processing. Resolution matching across scanners or centres is therefore needed to allow for SUV interchangeability. & After PET acquisition and image reconstruction, SUV outcome is determined by data analysis procedures).  

Regarding claim 11, the combination teaches wherein the SUV transform' is applied to convert each update image 4whereby the iterative image reconstruction see Ma, Fig. 1, paragraph 45, after reconstruction, specific uptake values ( SUVs) may be calculated by the processor. The activity concentration of the reconstruction represents the amount of uptake at each location. This amount of uptake is a measure of emitted radiation, so is not normalized for the radiation dose provided to the patient. As a result, comparing uptake from different times may not be useful unless the same does is provided. By calculating the SUV, uptake normalized for dose is provided, allowing comparison of different measures).  

Regarding claim 12, the combination of Ma, Ahn, and Boellaard teach a nuclear medicine imaging device comprising: 
a nuclear medicine imaging data acquisition device configured to acquire nuclear medicine imaging data; 
the nuclear medicine image reconstruction device of claim 11 operatively connected to generate a reconstructed image  from the nuclear medicine imaging data acquired by the nuclear medicine imaging data acquisition device (see claims 1 and 11 above); and 
a display operatively connected with the electronic processor of the nuclear medicine image reconstruction device to display the reconstructed image (see Ma, Fig. 2, paragraph 61, the display 16 displays an image of the reconstruction functional volume, such as showing activity concentration as a function of location. The uptake function of the tissues of the patient is represented in the image. Alternatively or additionally, any quantities derived by the processor 12 may be displayed, such as uptake values and/or change in uptake value).  

Regarding claim 13, the combination teaches wherein the nuclear medicine imaging data acquisition device comprises a positron emission tomography (PET) imaging gantry or scanner configured to acquire said nuclear medicine imaging data comprising PET imaging data (see Ahn, Fig. 2, paragraph 44, the emission scan data may be acquired using an emission tomography scanner, such as a PET scanning system or a SPECT scanning system).  


Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
In page 6 and 7, lines 28-and 29, lines 12-15 applicant argues that Ma does not disclose these features of claim 1, and cannot provide the advantages of calculating SUV values during reconstruction as discussed. Ahn does not disclose that the lesion quantitation value is determined during reconstruction. Boellaard does not cure the deficiencies of either Ma or Ahn and is not relied upon by the Examiner to do so.
Examiner respectfully disagrees. Ahn indeed teaches that at 114, a lesion quantitation value is determined. For example, a region of interest for the quantitation image (or a quantitation region of interest) may be determined based on the selected region of interest for the display image. In some embodiments, because the display image and the quantitation image, even if reconstructed separately, are still 
Boellaard teaches that image reconstruction methods and settings determine both quantitative accuracy and final image resolution. With iterative reconstruction methods, a sufficient amount of iterations (or the product of the number of iterations and subsets) need to be applied to ensure sufficient convergence of the algorithm. Insufficient convergence will result in an object- (and/or surroundings) dependent SUV outcome [15]. In addition to these settings, generally some filtering is performed during or post-reconstruction. Typically, Gaussian filters of 5 to 10 mm full width at half maximum (FWHM) are applied resulting in a clinical image resolution of 7 to 12 mm FWHM (see page 2323, lines 10-20).
Ahn teaches a standardized uptake value (SUV) for the quantitation image region of interest may be determined and used as a lesion quantitation value for a lesion defined by a selected display region of interest during iteration step 114 shown in Fig. 1; 

In page 7, lines 21-22, applicant argues that claims 2-5 are dependent from independent claim 1, and are amended to be directed to the ''prior" embodiment, which Boellaard does not appear to disclose.
Examiner respectfully disagrees. Boellaard indeed teaches the limitations of claims 2-5. Please the claims above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIN JIA/Primary Examiner, Art Unit 2667